Exhibit 10.6

TRANSITION AGREEMENT

This Transition Agreement (the “Agreement”) is entered into by and between
diaDexus, Inc., a Delaware corporation (the “Company”), and Brian E. Ward (the
“Executive”).  The Company and the Executive have determined that it is in the
best interests of the Company and its stockholders to enter into this Agreement
to ensure a smooth transition of the Executive’s duties and on-going projects.  

1. Transition Period.  

(a) Role and Responsibilities.  The Executive’s employment with the Company on
an at-will basis will continue until not later than December 31, 2014 (such
date, or any earlier date of a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h)), the “Separation Date”).  Between the
date of this Agreement and the Separation Date (such period, the “Transition
Period”), the Executive will be responsible for performing his duties, at the
direction of the Board of Directors, in good faith and in furtherance of the
Company’s corporate goals and objectives.  Effective as of the Separation Date,
the Executive will no longer be employed by, and will formally resign in writing
from, all positions he then-holds with the Company and any of its
affiliates.  During the Transition Period, the Executive must continue to comply
with all of his obligations under this Agreement, all of the Company’s policies
and procedures of general applicability to employees in United States and/or
California in effect from time to time, and all of his statutory and contractual
obligations to the Company.  

(b) Compensation.   During the Transition Period, the Executive will continue to
be paid his current base salary of $37,766.67 per month, less applicable
withholdings and deductions.  In addition, the Executive will continue to be
eligible to participate in the Company’s employee benefit plans on the terms and
conditions of those plans in effect from time to time.  The Executive will also
continue to vest in the ordinary course in his outstanding compensatory equity
awards in accordance with the applicable plan document and award agreements.  On
the Separation Date, he will receive payment for all accrued but unpaid salary
(at the current rate) and accrued but unused vacation pay owed to him through
the Separation Date.  

(c) Early Transition.  If, on or before December 31, 2014, the Company decides
to accelerate the Separation Date for any reason other than “Cause” (as “Cause”
is defined in the Key Employment Severance Benefit Plan), or if the Executive’s
employment terminates on December 31, 2014 as the ordinary course conclusion of
the Transition Period, and, in either case, provided the Executive signs,
returns and does not revoke the form of Separation Date Release attached hereto
as Exhibit A within 30 days after the Separation Date, then, in addition to the
Severance Benefits described below, the Company will provide to him, as
transition severance (and subject to applicable withholdings and deductions),
the following (collectively, the “Transition Payments”):

(i) Salary.  For a Separation Date prior to December 31, 2014, the Company will
continue to pay his current base salary through December 31, 2014, on the
regular payroll schedule, although no payments will be made pending the
effectiveness of the Separation Date Release, and on the first payroll date on
or after the date that is 30 days after the Separation Date, the Company will
pay as a lump sum the amounts that would have been paid in the ordinary course
through such date.

(ii) Bonus.  The Company will pay the Executive the amount of annual bonus
(calculated based on his current base salary) that the Executive would have
earned based on achievement of performance goals under the Company’s 2014 bonus
program had he remained employed through the payment date, with such payment
made on the date that the Company pays such amounts, if any, to current
employees (which in all cases will be before March 15, 2015).

(iii) COBRA.  If the Separation Date is prior to December 31, 2014, and if the
Executive timely elects continued coverage under COBRA for himself and his
covered dependents under the Company’s group health plans following his
Separation Date, then the Company will pay to the Executive, on a monthly basis
with the last payroll date of each month, an amount equal to the COBRA premiums
necessary to continue his health insurance coverage in effect for himself and
his eligible dependents for the period commencing on the termination of his
benefits following his Separation Date until the earliest of (A) December 31,
2014, (B) the expiration of his eligibility for the continuation coverage under
COBRA, or (C) the date when he becomes eligible for substantially equivalent
health insurance coverage in connection with new employment.  However, no
payments will be made pending the effectiveness of the Separation Date Release,
and on the first payroll date on or after the date that is 30 days after the
Separation Date, the Company will pay as a lump sum the amounts that would have
been paid in the ordinary course through such date.

(iv) Vesting.  For a Separation Date prior to December 31, 2014, the Company
will accelerate, effective as of the Separation Date, the number of shares under
each of the Executive’s then-outstanding equity awards that would have vested in
the ordinary course between the Separation Date and December 31, 2014.

(v) Exercisability.  The Company will amend the Executive’s then-outstanding
equity awards so that the post-termination exercise period applicable on a
termination without Cause will end on March 31, 2015.  The Executive
acknowledges and agrees that by signing this Agreement, and accepting this
prospective amendment of the post-termination exercise period applicable to his

--------------------------------------------------------------------------------

options, those options may cease to be incentive stock options as of the date of
this Agreement (if they were otherwise incentive stock options on the date of
this Agreement).

2. Severance.  Provided the Executive’s service does not terminate prior to
December 31, 2014 due to his resignation or the Company’s decision to accelerate
the Separation Date due to a termination for Cause, and provided the Executive
signs, returns and does not revoke the form of Separation Date Release attached
hereto as Exhibit A within 30 days after the Separation Date, then, in addition
to the Transition Payments, the Company will provide to him, in full
satisfaction of his rights under the Key Employee Severance Benefit Plan (and
subject to applicable withholdings and deductions), the following (the
“Severance Benefits”), in addition to the Transition Benefits described above:  

(a) the Company will continue to pay the Executive’s then-current base salary
for 12 months following his Separation Date, on the regular payroll schedule,
although no payments will be made pending the effectiveness of the Separation
Date Release, and on the first payroll date on or after the date that is 30 days
after the Separation Date, the Company will pay as a lump sum the amounts that
would have been paid in the ordinary course through such date; and

(b) if the Executive timely elects continued coverage under COBRA for himself
and his covered dependents under the Company’s group health plans following his
Separation Date, then the Company will pay to the Executive, on a monthly basis
with the last payroll date of each month, an amount equal to the COBRA premiums
necessary to continue his health insurance coverage in effect for himself and
his eligible dependents for the period commencing on his Separation Date until
the earliest of: (A) the first anniversary of his Separation Date, (B) the
expiration of his eligibility for the continuation coverage under COBRA, or (C)
the date when he becomes eligible for substantially equivalent health insurance
coverage in connection with new employment.   However, no payments will be made
pending the effectiveness of the Separation Date Release, and on the first
payroll date on or after the date that is 60 days after the Separation Date, the
Company will pay as a lump sum the amounts that would have been paid in the
ordinary course through such date.   For the avoidance of doubt, if the
Executive’s service terminates prior to December 31, 2014, the Company will not
make payments under both this Section 2(b) and Section 1(c)(iii) for the period
between the Separation Date and December 31, 2014.

3. Release and 1542 General Release. In consideration for the promises and
obligations of the Company described in this Agreement, and except as otherwise
set forth in this Section, the Executive hereby generally and completely
releases the Company and its affiliates, and their respective parents,
subsidiaries, successors, predecessors and affiliates, and their partners,
members, directors, officers, employees, stockholders, agents, attorneys,
insurers, affiliates and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct or omissions occurring at any time prior to and
including the date of this Agreement.  This general release includes, but is not
limited to: (a) all claims arising out of or in any way related to the
Executive’s employment with the Company and its affiliates, or their affiliates,
or the termination of that employment; (b) all claims related to the Executive’s
compensation or benefits, including but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options or any other ownership interests in the Company
and its affiliates, or their affiliates; (c) all claims for breach of contract,
wrongful termination and breach of the implied covenant of good faith and fair
dealing, and promissory estoppel; (d) all tort claims, including but not limited
to, claims for fraud, defamation, libel, slander, personal injury, negligent or
intentional misrepresentation, emotional distress and discharge in violation of
public policy; and (e) all federal, state, provincial and local statutory
claims, including but not limited to, claims for discrimination, harassment,
retaliation, unfair business practices, attorneys’ fees or other claims arising
under the federal Civil Rights Act of 1964 (as amended), the Civil Rights Act of
1991, the Rehabilitation Act of 1973, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Older Workers Benefit
Protection Act,  the Worker Adjustment and Retraining Notification Act, the
Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, the Immigration
Control and Reform Act, the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended), and the
federal Employee Retirement Income Security Act of 1974 (as amended), the
California Family Rights Act, the California Labor Code, the California Workers’
Compensation Act, and the California Fair Employment and Housing Act.  However,
the following rights or claims are not included in this release: (a) any rights
or claims for indemnification the Executive may have pursuant to any written
indemnification agreement with the Company or its affiliates to which the
Executive is a party, the charter, bylaws or operating agreements of the Company
or its affiliates, or under applicable law;  (b) any rights which cannot be
waived as a matter of law or (c) any obligations incurred under this
Section.  In addition, the Executive understands that nothing in this Section
prevents him from filing, cooperating with or participating in any proceeding
before the Equal Employment Opportunity Commission, the U.S. Department of
Labor, or any other local, state, or federal administrative body or government
agency that is authorized to enforce or administer laws related to employment,
against the Company (with the understanding that any such filing or
participation does not give the Executive the right to recover any monetary
damages against the Company; his release of claims herein bars the Executive
from recovering such monetary relief from the Company).  

The Executive hereby represents and warrants that, other than the claims
identified in this paragraph, the Executive is not aware of any claims he has or
might have that are not included in the Section.  The Executive acknowledges
that he has been advised to consult with legal counsel and is familiar with the
provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:

--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The Executive, being aware of this code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

The Executive hereby represents that the Company has paid or provided all
salary, wages, bonuses, leaves, accrued vacation/paid time off, interest,
severance, fees, reimbursable expenses, stock, stock options, vesting and any
and all other benefits and compensation due to him but only to the extent such
amounts are due and payable as of the date of this Agreement. The Executive
further represents he has no lawsuits, claims, or actions pending in his name,
or on behalf of any other person or entity, against the Company or any of the
other releases identified in this Section.  The Executive also represents that
he does not intend to bring any claims on his own behalf or on behalf of any
other person or entity against the Company or any of the other releasees.

The Executive understands and agrees that he executed this Agreement
voluntarily, without any duress or undue influence on the part or behalf of the
Company or any third party, with the full intent of releasing all of his claims
against the Company and any of the other releasees identified in this Section.
The Executive acknowledges that: (a) he has read this Section; (b) he has been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of his own choice or have elected not to retain legal counsel; (c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and (d) he is fully aware of the legal and binding effect of this
Agreement.  

4. Confidential Information and Inventions.  The Executive has previously signed
a Proprietary Information and Inventions Assignment Agreement (the “Proprietary
Information Agreement”), the terms of which continue in full force and effect
following the Separation Date. In addition, nothing in this Agreement modifies
any obligation created by statutory or common law to protect any intellectual
property or proprietary information of Company.

5. Tax Reporting; Disclaimer of Tax Advice.  The Executive acknowledges and
agrees that the Company, and its respective agents, representatives, employees
and attorneys, have made no representations to him regarding the tax
consequences of any amounts received pursuant to this Agreement. The Executive
acknowledges and agrees that he is solely and individually responsible for his
own tax reporting, payments and liabilities and if the tax characterization with
regard to any amounts received pursuant to this Agreement is challenged by any
governmental taxing authority, he will indemnify, hold harmless and defend the
Company, and any attorney, agent or employee thereof, from any and all claim,
tax liability, related interest or penalties, costs and expenses, including
attorneys’ fees, caused by or which may be levied upon the Company as a result
of the payment of any amounts paid by the Company under this Agreement.  The
Parties further agree that the terms of this Agreement are not contingent upon
any particular tax characterization of the payment described in this
Agreement.  The Executive agrees that neither the Company (or any agent,
representative, employee or attorney thereof) has any duty to defend against any
tax claim, levy or assessment, whether or not such tax claim, levy or assessment
is based on existing tax law and regulations or as such laws or regulations may
in the future be amended, or interpreted by the taxing authorities.

6. Non-Disparagement. The Executive, on the one hand, and the members of the
Company’s Board of Directors, on the other hand, each understand and agree that
they will not make any false, disparaging or derogatory statements to any media
outlet, industry group, financial institution or current or former employee,
consultant, client, customer of the Company or other person or entity regarding
the other party or, with respect to the Company, about any of the Company’s
directors, officers, employees, agents or representatives or about the Company’s
business affairs and financial condition.

7. Amendment.  This Agreement will be binding upon the Parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the Parties
hereto.  This Agreement is binding upon and will inure to the benefit of the
Parties and their respective agents, assigns, heirs, executors, successors and
administrators.

8. Waiver of Rights.  No delay or omission by the Company in exercising any
right under this Agreement will operate as a waiver of that or any other
right.  A waiver or consent given by the Company on any one occasion will be
effective only in that instance and will not be construed as a bar to or waiver
of any right on any other occasion.

9. Validity.  Should any provision of this Agreement be declared or be
determined to be illegal or invalid, the validity of the remaining parts, terms
or provisions will not be affected thereby and said illegal or invalid part,
term or provision will be deemed not to be a part of this Agreement.

10. Nature of Agreement.  The Parties understand and agree that this Agreement
is a severance agreement and does not constitute an admission of liability or
wrongdoing by either Party.

--------------------------------------------------------------------------------

11. Voluntary Assent.  The Executive affirms that no other promises or
agreements of any kind have been made to or with the Executive by any person or
entity whatsoever to cause the Executive to sign this Agreement.  The Executive
affirms that he fully understands the meaning and intent of this Agreement.  The
Executive further states and represents that he has carefully read this
Agreement, including any Exhibits, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

12. Cooperation.  The Executive agrees, without further consideration, to
execute and perform such other documents and acts as are reasonably required to
facilitate the terms of this Agreement, and the intent thereof, and to cooperate
in good faith to effectuate the provisions of this Agreement, including without
limitation, the protection or assignment of intellectual property rights.

13. Older Workers Benefits Protection Act Disclosure and Waiver.  The Executive
is at least 40 years old, and in accordance with the Age Discrimination in
Employment Act and Older Workers' Benefit Protection Act (collectively, the
“ADEA”), he acknowledges that:

(1) He has been advised in writing to consult with an attorney prior to
executing this Agreement, and has had the opportunity to do so;

(2) He is aware of certain rights to make claims for age discrimination to which
he may be entitled under the ADEA, and understands that by signing this
Agreement he is giving up any rights to assert or sue for such claims;

(3) In exchange for executing this Agreement and the release it contains, he
will receive the severance benefits described above to which he would otherwise
not be entitled;

(4) By signing this Agreement, he will not waive rights or claims under the ADEA
which may arise after the execution of this Agreement;

(5) He has been given a period of at least twenty-one (21) days to consider this
Agreement, and understands that if he revokes this Agreement (as described
below), he will not receive the severance benefits described above.  If
Executive is signing this Agreement after less than twenty-one (21) days review,
he acknowledges that he is doing so voluntarily and expressly waiving his right
to take twenty-one (21) days to review it; and

(6) The Executive further acknowledges that he will have a period of seven (7)
days from the date of execution in which to revoke this Agreement by written
notice to the Company’s SVP for Human Resources.  In the event the Executive
does not exercise his right to revoke this Agreement, the release and waivers
given above will become effective on the date immediately following the seven
(7) day revocation period described above.  If the Executive exercises his right
to revoke this Agreement, the Company will have no obligations to pay the
severance benefits described above, nor any obligations to pay the severance
described in the Key Employee Severance Benefit Plan or any other agreement with
the Company.

14. Applicable Law.  This Agreement will be interpreted and construed by the
laws of the State of California, without regard to conflict of laws provisions.

15. Attorneys Fees.  In the event of any dispute concerning this Agreement, the
prevailing Party will be entitled to recover its attorneys’ fees and costs, in
addition to any other relief to which such Party may be entitled.

16. Entire Agreement.  This Agreement, including the Exhibits, contains and
constitutes the entire understanding and agreement between the Parties hereto
with respect to the Executive’s severance benefits and the settlement of claims
against the Company, fully satisfies all of the Company’s obligations under the
Key Employee Severance Benefit Plan, and cancels all previous oral and written
negotiations, agreements and commitments in connection therewith. Except as
expressly provided in this Agreement, the Executive will not receive any
additional compensation, severance, or benefits from the Company or its
affiliates on or after the Separation Date. Nothing in this Agreement eliminates
any rights the Executive has to vested amounts under the Company’s 401(k)
retirement plan  

 

 

“COMPANY”

 

“EXECUTIVE”

 

 

 

 

By:

/s/ Lori R. Rafield

 

/s/ Brian E. Ward

 

 

 

Brian E. Ward

 

 

 

 

 

Date:  June 23, 2014

 

Date:  June 22, 2014

 

 

 

--------------------------------------------------------------------------------

Exhibit A

Separation Date Release

In consideration for the promises and obligations of diaDexus, Inc., a Delaware
corporation (the “Company”) set forth in the Transition Agreement between the
Company and Brian E. Ward (the “Executive”) dated June ___, 2014 (the
“Agreement”), the terms of which are incorporated by reference herein, and
except as otherwise set forth in this Separation Date Release, the Executive
hereby generally and completely releases the Company and its affiliates, and
their respective parents, subsidiaries, successors, predecessors and affiliates,
and their partners, members, directors, officers, employees, stockholders,
agents, attorneys, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct or omissions occurring at any time
prior to and including the date of this Separation Date Release.  This general
release includes, but is not limited to: (a) all claims arising out of or in any
way related to the Executive’s employment with the Company and its affiliates,
or their affiliates, or the termination of that employment; (b) all claims
related to the Executive’s compensation or benefits, including but not limited
to, salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options or any other ownership
interests in the Company and its affiliates, or their affiliates; (c) all claims
for breach of contract, wrongful termination and breach of the implied covenant
of good faith and fair dealing, and promissory estoppel; (d) all tort claims,
including but not limited to, claims for fraud, defamation, libel, slander,
personal injury, negligent or intentional misrepresentation, emotional distress
and discharge in violation of public policy; and (e) all federal, state,
provincial and local statutory claims, including but not limited to, claims for
discrimination, harassment, retaliation, unfair business practices, attorneys’
fees or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Equal Pay Act, the Fair Labor Standards Act, the Fair Credit Reporting Act, the
Older Workers Benefit Protection Act,  the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act of
2002, the Immigration Control and Reform Act, the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act (as amended), and the federal Employee Retirement Income Security
Act of 1974 (as amended), the California Family Rights Act, the California Labor
Code, the California Workers’ Compensation Act, and the California Fair
Employment and Housing Act.  

However, the following rights or claims are not included in this release: (a)
any rights or claims for indemnification the Executive may have pursuant to any
written indemnification agreement with the Company or its affiliates to which
the Executive is a party, the charter, bylaws or operating agreements of the
Company or its affiliates, or under applicable law;  (b) any rights which cannot
be waived as a matter of law or (c) any obligations incurred under this
Separation Date Release.  In addition, the Executive understands that nothing in
this Separation Date Release prevents him from filing, cooperating with or
participating in any proceeding before the Equal Employment Opportunity
Commission, the U.S. Department of Labor, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give the Executive
the right to recover any monetary damages against the Company; his release of
claims herein bars the Executive from recovering such monetary relief from the
Company).  

The Executive hereby represents and warrants that, other than the claims
identified in this Separation Date Release, the Executive is not aware of any
claims he has or might have that are not included in the Separation Date
Release.  The Executive acknowledges that he has been advised to consult with
legal counsel and is familiar with the provisions of California Civil Code
Section 1542, a statute that otherwise prohibits the release of unknown claims,
which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The Executive, being aware of this code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

The Executive hereby represents that the Company has paid or provided all
salary, wages, bonuses, leaves, accrued vacation/paid time off, interest,
severance, fees, reimbursable expenses, stock, stock options, vesting and any
and all other benefits and compensation due to him but only to the extent such
amounts are due and payable as of the date of this Separation Date Release. The
Executive further represents he has no lawsuits, claims, or actions pending in
his name, or on behalf of any other person or entity, against the Company or any
of the other releases identified in this Separation Date Release.  The Executive
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
releasees.

The Executive understands and agrees that he executed this Separation Date
Release voluntarily, without any duress or undue influence on the part or behalf
of the Company or any third party, with the full intent of releasing all of his
claims against the Company and any of the other releasees identified in this
Separation Date Release. The Executive acknowledges that: (a) he has read this
Separation Date Release; (b) he has been represented in the preparation,
negotiation, and execution of this Separation Date

--------------------------------------------------------------------------------

Release by legal counsel of his own choice or have elected not to retain legal
counsel; (c) he understands the terms and consequences of this Separation Date
Release and of the releases it contains; and (d) he is fully aware of the legal
and binding effect of this Separation Date Release.

The Executive is at least 40 years old, and in accordance with the Age
Discrimination in Employment Act and Older Workers' Benefit Protection Act
(collectively, the “ADEA”), he acknowledges that:

(1) He has been advised in writing to consult with an attorney prior to
executing this Separation Date Release, and has had the opportunity to do so;

(2) He is aware of certain rights to make claims for age discrimination to which
he may be entitled under the ADEA, and understands that by signing this
Separation Date Release he is giving up any rights to assert or sue for such
claims;

(3) In exchange for executing this Separation Date Release and the release it
contains, he will receive the severance benefits described above to which he
would otherwise not be entitled;

(4) By signing this Separation Date Release, he will not waive rights or claims
under the ADEA which may arise after the execution of this Separation Date
Release;

(5) He has been given a period of at least twenty-one (21) days to consider this
Separation Date Release, and understands that if he revokes this Separation Date
Release (as described below), he will not receive the severance benefits
described above.  If Executive is signing this Separation Date Release after
less than twenty-one (21) days review, he acknowledges that he is doing so
voluntarily and expressly waiving his right to take twenty-one (21) days to
review it; and

(6) The Executive further acknowledges that he will have a period of seven (7)
days from the date of execution in which to revoke this Separation Date Release
by written notice to the Company’s SVP for Human Resources.  In the event the
Executive does not exercise his right to revoke this Separation Date Release,
the release and waivers given above will become effective on the date
immediately following the seven (7) day revocation period described above.  If
the Executive exercises his right to revoke this Separation Date Release, the
Company will have no obligations to pay the severance benefits described in the
Agreement, nor any obligations to pay the severance described in the Key
Employee Severance Benefit Plan or any other agreement with the Company.

 

/s/ Brian E. Ward

Brian E. Ward

 

Date:  June 22, 2014

 